DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the combination of the anchor pin with the shotcrete is being claimed, as the shotcrete is introduced within a figurative language limitation.  The examiner will examine as best understood with only the anchor pin claimed.  Appropriate correction is required.
Regarding claim 1, the limitation “driven into concrete” is a method step, and processes may not be claimed in an apparatus claim.  Appropriate correction is required.
Regarding claim 1, the term “so that” is indefinite in that it is unclear if the following limitation is positively claimed.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 2, the claim is unclear if the combination of the anchor pin and air tacker is being claimed.  The examiner will examine as best understood with no combination claimed.  Appropriate correction is required.
Regarding claim 2, the limitation “loaded in an air tacker to be driven” is a method step, and processes may not be claimed in an apparatus claim.  Appropriate correction is required.
Regarding claims 4 and 15, it is unclear what comprises a form of a nail.  The examiner will examine as best understood, with the shape of the anchor pin as is shown in the drawings.  Appropriate clarification is required.
Regarding claims 6 and 7, the limitation “visually checked” is a method step, and processes may not be claimed in an apparatus claim.  Appropriate correction is required.
Claims 3, 5, 8 rejected under 35 USC 112 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith et al., U.S. Patent 5,673,525.
Regarding claim 1, Keith discloses a connector rod comprising: a driving part serving as a front end part and driven in a concrete structure to be repaired and reinforced at a predetermined driving thickness;  a middle body part that extends from an upper portion of the driving part in a cylindrical form so that a placing thickness of primary shotcrete is checked; an upper body part that extends from an upper portion of the middle body part in a cylindrical form so that a placing thickness of secondary 

    PNG
    media_image1.png
    841
    895
    media_image1.png
    Greyscale

Regarding claim 2, Keith discloses a connector rod capable of being loaded in an air tacker to be driven in the concrete structure (as the structural limitations have been met, it is capable of performing in the same manner).  
Regarding claim 4, Keith discloses a connector rod wherein the driving part, the middle body part, the upper body part, the driving depth limiting lateral node, and the grid fixing part are integrally formed in a form of a nail (see Fig. 1B, generally), as is the apparatus of the present invention as shown in Figs. 7, as best understood in light of the specification.  
Regarding claim 5, Keith discloses a connector rod wherein the driving depth limiting lateral node and the grid fixing part are formed in a form of a sleeve and fastened to the driving part, the middle body part, and the upper body part (see Figs. 1A, 1B).  
Regarding claim 6, Keith discloses a connector rod wherein the middle body part is formed between the driving depth limiting lateral node and the lower separation node of the grid fixing part and serves as a reference part (see Fig. 1B reproduced above) with which the placing thickness of the primary shotcrete is capable of being visually checked, as all of the structural limitations have been met.  
Regarding claim 7, Keith discloses a connector rod wherein the upper body part is formed from the upper separation node of the grid fixing part to an uppermost end of the anchor pin and serves as a reference part (see Fig. 1B reproduced above) with which the placing thickness of the secondary shotcrete is visually checked, as all of the structural limitations have been met.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al., U.S. Patent 5,673,525 in view of Ciuperca, U.S. Patent 9,074,379.
Regarding claim 3, Keith discloses a connector rod, but does not disclose wherein the driving part, the middle body part, the upper body part, the driving depth limiting lateral node, and the grid fixing part are formed of a non-corrosive steel material with strength sufficient to be driven in concrete.  Ciuperca teaches the use of a steel in a connecting rod (col. 10, lines 40-57).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a steel for especially high loads, and to utilize a non-corrosive steel to minimize corrosion in an exterior wall.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al., U.S. Patent 5,673,525.
Regarding claim 8, Keith discloses a connector rod, but does not specifically disclose wherein the concrete structure to be repaired and reinforced refers to a lower portion of a slab, a wall, or a lining of a tunnel with a curved surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, as the wall structures of Keith are entire wall panels, that they may be utilized at any portion of a concrete wall structure.
Allowable Subject Matter
Claims 9-14, 16-19 are allowed.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record, as attached herein on the PTO-892, fails to disclose and make obvious the method of constructing a textile grid with an anchor pin as claimed in combination with the shotcrete layers as claimed, and including the specific method steps of utilizing such as claimed in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633